--------------------------------------------------------------------------------

SECURITY AGREEMENT

This Security Agreement is dated the 8th day of May, 2012 between:

SIMON FRASER UNIVERSITY, a corporation continued under the University Act of
British
Columbia having an address at 8888 University Drive, Multi-Tenant Facility,
Burnaby, British Columbia,
Canada V5A 1S6
(the “Secured Party”),

- and -

0935493 B.C. LTD., a corporation duly incorporated under the Business
Corporations Act of British
Columbia having an address at Suite #202 – 1128 West Broadway, Vancouver,
British Columbia, Canada
V6H 1G5
(the “Debtor”)

1.           Creation of Security Interest

1.1         As general and continuing security for the payment and performance
when due of all Indebtedness (defined below), the Debtor hereby mortgages,
pledges, hypothecates, transfers, assigns and charges to the Secured Party, and
hereby grants to the Secured Party a security interest in all the Debtor’s
right, title and interest in the personal property of the Debtor listed in
Schedule “A” hereto, and the Proceeds therefrom (collectively, the
“Collateral”).

1.2         The mortgages, pledges, hypothecations, transfers, assignments,
charges and security interests created in Section 1.1 of this Security Agreement
are collectively called the “Security Interest”.

1.3         Any reference to “Collateral” shall, unless the context requires
otherwise, be deemed a reference to “Collateral or any part thereof”.

1.4         This Security Interest shall not apply to, and Collateral shall not
include, the last day of the term of any lease or agreement therefore but upon
the enforcement of the Security Interest the Debtor shall stand possessed of
such last day in trust to assign the same to any person acquiring such term.

2.           Definitions

2.1         All phrases which are defined in the Personal Property Security Act
(British Columbia) (the “PPSA”), and not otherwise defined in this Security
Agreement shall have the meaning ascribed by the PPSA, provided always that the
term “goods” shall never include “consumer goods” of the Debtor as that term is
defined in the PPSA.

2.2         “Indebtedness” means all liabilities of every kind and description
of the Debtor to the Secured Party (including, without limitation, under the
Guarantee dated as of May 8, 2012 between the Debtor and SFU), whether now or
hereafter owed or any future advance, whether direct, indirect, contingent, and
whether the Debtor be bound alone or with others and whether as principal or
surety.

2.3         “Liens” means all mortgages, charges, hypothecs, pledges, trusts,
liens, security interests and other encumbrances and adverse claims of every
nature and kind and other arrangements creating any rights in respect of any
property.

--------------------------------------------------------------------------------

- 2 -

2.4         “Related Documents” means the promissory notes, loan agreements,
account agreements, guaranties, trust deeds, mortgages, other security
agreements or any other documents executed in connection with this Security
Agreement or Indebtedness or related to its operation or administration, whether
already existing or executed now or later.

3.           Rights and Obligations of Debtor

3.1         Information. The Debtor warrants and covenants that all information
supplied by the Debtor for this Security Agreement, including the Debtor’s legal
name, place of business and the location of the Collateral save for Collateral
in transit to such locations and inventory on lease or consignment, is correct.

3.2         Title. The Debtor warrants and covenants that it is the sole legal
owner of, and has the consent of the beneficial owner to enter into this
agreement, and has good and marketable title to all existing Collateral and
shall be the sole, legal owner of, and have good and marketable title to, each
item of after acquired Collateral upon acquiring any rights therein, in each
case free and clear of all Liens. The Debtor shall keep the Collateral free from
all Liens, and shall defend the Collateral against the claims of all other
persons. The Debtor warrants that the Collateral is not a fixture.

3.3         Authorization. The Debtor warrants and covenants that this Security
Agreement is granted in accordance with resolutions of the directors (and of the
shareholders as applicable) of the Debtor and all other matters and things that
have been done and performed so as to authorize and make the execution and
delivery of this Security Agreement, and the performance of the Debtor’s
obligations hereunder, legal, valid and binding.

3.4         Possession and use of Collateral. Until default or unless otherwise
agreed with the Secured Party, the Debtor may deal with Collateral in the
ordinary course of the Debtor’s business in any manner consistent with the
provisions of this Security Agreement. Except for accounts collected in the
ordinary course of the Debtor’s business, the Debtor shall not sell, lease,
dispose, or otherwise transfer the Collateral, except that with the prior
written consent of the Secured Party, which consent shall not be unreasonably
withheld, the Debtor may sell all or a portion of the Collateral from time to
time pursuant to cash sales to arm’s length third parties if the full proceeds
of such sales are immediately remitted to Secured Party to reduce the
Indebtedness. The Debtor shall not encumber or permit the Collateral to be
encumbered without the prior written consent of the Secured Party, other than by
this Security Agreement.

3.5         Removal of Collateral, The Collateral (or to the extent the
Collateral consists of intangible property such as accounts, the records
concerning the Collateral) is located as specified in Schedule A. Except in the
ordinary course of the Debtor’s business, and except as permitted by Section 3.4
hereof, the Debtor shall not remove the Collateral from its location without the
prior written consent of the Secured Party, which shall not be unreasonably
withheld.

3.6         Risk. The goods are at the Debtor’s risk until all amounts due to
the Secured Party or any judgment obtained shall have been paid in full. The
Debtor shall insure the Collateral against loss or damage by fire and such other
risks and hazards, as required to protect the Collateral. All such insurance
policies shall name the Secured Party as loss payee and copies thereof or
certificates in respect of the coverage provided thereby shall be delivered to
the Secured Party. The Debtor shall pay all premiums in respect of such
insurance when due and shall promptly furnish the Secured Party with receipts or
other satisfactory evidence of the payment thereof. Any insurance proceeds
received by the Secured Party pursuant to this Security Agreement may, at the
option of the Secured Party, be applied against any Indebtedness or released to
the Debtor without prejudicing any rights or remedies of the Secured Party
hereunder or affecting any Indebtedness.

--------------------------------------------------------------------------------

- 3 -

3.7         Preservation of rights and Collateral. The Debtor shall defend its
own and the Secured Party’s rights in the Collateral against the claims and
demands of all persons. The Debtor shall maintain the Collateral in a condition
and state of repair that preserves the value of the Collateral, reasonable wear
and tear excluded. The Debtor will not commit or permit damage to or destruction
of the Collateral and will effect repair if it occurs.

3.8         Material changes in information. The Debtor shall notify the Secured
Party promptly of:

  (a)

any material change in the information contained in this Security Agreement
(including the schedules hereto) relating to the Debtor, the Debtor’s business
or Collateral, including any address change or establishment of an additional
place of business;

        (b)

the details of any change in name of the Debtor;

        (c)

the details of any significant acquisition of Collateral;

        (d)

the details of any claims or litigation affecting the Collateral;

        (e)

any loss of or damage to Collateral;

        (f)

any default by any account debtor in its obligations with respect to Collateral;

        (g)

the return to or repossession by Debtor of Collateral.

3.9         Debtor’s conduct. The Debtor will conduct its business and affairs
in a proper and efficient manner so as to preserve and protect the Collateral,
in accordance with applicable law and keep records in accordance with generally
accepted accounting principles. The Debtor shall pay all charges, such as taxes,
assessments, storage, handling, packing, and processing fees and costs, claims,
liens and encumbrances relating to the Collateral or the Debtor’s business and
affairs when the same become due. The Debtor will deliver to the Secured Party
promptly such information concerning Collateral, the Debtor and the Debtor’s
business and affairs as the Secured Party may reasonably request.

3.10       Protest. The Debtor waives protest of any instrument constituting
Collateral at any time held by the Secured Party on which the Debtor is in any
way liable and, subject to the notice requirements of the PPSA, notice of any
other action taken by the Secured Party.

3.11       Joint and several liability. If more than one Debtor executes this
Security Agreement the obligations of such Debtors hereunder shall be joint and
several.

4.           Events of Default

The Debtor shall be in default under this Security Agreement or Related
Documents, documents incorporated by reference or upon occurrence of any of the
following:

4.1         Non-payment when due, whether by acceleration or otherwise, of
Indebtedness.

4.2         Failure to comply within seven days after written notice from the
Secured Party demanding compliance with any provision contained in this Security
Agreement or Related Documents and if compliance is not practically possible,
failure to take steps that will produce compliance as soon as is reasonably
practical.

--------------------------------------------------------------------------------

- 4 -

4.3         The Debtor is in breach of any term, condition, obligation or
covenant to the Secured Party or any warranty, representation or statement made
or furnished to the Secured Party by or on behalf of the Debtor proves in any
material respect to have been false when made or furnished.

4.4         Bankruptcy or insolvency of the Debtor; the filing against the
Debtor of a petition in bankruptcy; the making of an authorized assignment for
the benefit of creditors by the Debtor; the appointment of an interim receiver,
receiver, trustee, monitor, or liquidator for the Debtor or for any assets of
the Debtor; or the institution by or against the Debtor of any type of
insolvency proceeding or creditor rearrangement proceedings or restructuring
proceedings under the Bankruptcy & Insolvency Act (Canada) and/or the Companies’
Creditors Arrangement Act.

4.5         Cessation of the Debtor’s viability as a going business concern,
which includes the cessation or threat by the Debtor to cease to carry on in the
normal course of the Debtor’s business or any material part thereof.

4.6         The Debtor ceases or threatens to cease to carry on in the normal
course of the Debtor’s business all or any material part thereof.

4.7         Any interest, including an encumbrance affecting the Collateral that
is held by a third party, has become enforceable against the Collateral.

4.8         On the occurrence of such other events where the Secured Party
considers in good faith and on commercially reasonable grounds that the
Collateral is in jeopardy or that a material adverse change has occurred in the
Secured Party’s financial condition.

5.           Secured Party Rights and Remedies

5.1         General rights. In addition to the rights granted herein, the
Secured Party may enforce any other rights and remedies it may have at law or in
equity, and specifically shall have all rights and remedies of a Secured Party
under the PPSA. All rights and remedies of the Secured Party are cumulative and
one or more of these rights may be exercised independently or in combination
from time to time including marshalling. The Secured Party shall not be liable
for failing to exercise its rights and remedies and shall have no obligation to
take any steps to preserve its rights against prior parties to any instrument or
chattel paper whether Collateral or Proceeds and whether or not in the Secured
Party’s possession and shall not be liable or accountable for failure to do so.

5.2         Collection of debts forming part of Collateral. Upon default, the
Secured Party may direct account debtors of the Debtor to make all payments
owing to the Debtor on Collateral subject to the Security Interest directly to
the Secured Party, by notifying such account debtors of the Secured Party’s
interest. In addition to the interest held by the Secured Party in the
Collateral, the Secured Party also has a Security Interest in the Proceeds of
the Collateral.

5.3         Inspection of Collateral and right of access. The Secured Party
shall have the right at any time to confirm the existence and state of the
Collateral in any manner the Secured Party may consider appropriate and the
Debtor agrees to furnish all assistance as the Secured Party may reasonably
request in connection therewith. The Debtor grants to the Secured Party or its
agents reasonable access to all places where Collateral may be located and to
all premises occupied by the Debtor for the purposes of inspection or obtaining
possession.

5.4         Receivers and others. The Secured Party may appoint by instrument or
by application to a court of competent jurisdiction a receiver or other person
to act on its behalf with respect to the Collateral before or after default or
in any insolvency or like proceeding (receiver includes an interim receiver and
a receiver-manager). The Secured Party may also remove the receiver and appoint
another in its stead. Any receiver appointed by the Secured Party shall be
considered to be the Debtor’s agent. The appointee has all the powers of the
Secured Party under this Security Agreement. The Secured Party is not liable for
any act or omission by any receiver appointed or selected by a court.

--------------------------------------------------------------------------------

- 5 -

5.5         Acceleration. The Secured Party may declare all or any part of
Indebtedness which is not by its terms payable on demand to be immediately due
and payable on the occurrence of any default, whereupon all of the Indebtedness
shall become and be immediately due and payable, without presentment, demand,
protest or further notice, all of which are hereby expressly waived by the
Debtor.

5.6         Possession and disposition of Collateral. Upon default, the Secured
Party may take possession or constructive possession of, retain in satisfaction
of any Indebtedness, collect, demand, sue on, enforce, recover and receive
Collateral and give binding receipts and discharges therefor. The Secured Party
in possession may use Collateral as it sees fit, subject to the duty of
reasonable care contained in the PPSA and providing that any income from
Collateral is applied to the Debtor’s account. Upon default, the Secured Party
may also sell, lease or otherwise dispose of Collateral in any commercially
reasonable manner.

5.7         Costs. The Debtor agrees to pay all charges, including solicitors’,
auditors’, receivers’ or like persons’ costs and remuneration or other expenses
reasonably incurred by the Secured Party or other party appointed by the Secured
Party in enforcing this Security Agreement. Such sums shall constitute a future
advance increasing the Indebtedness hereunder.

5.8         Deficiencies. The failure of the Secured Party to receive full
payment or satisfaction of Indebtedness through its rights and remedies herein
provided shall not in any way release the Debtor from the obligation to satisfy
any deficiency, including any costs of realization.

5.9         No Setoff. The Indebtedness shall be paid by the Debtor without
regard to any equities between the Debtor and the Secured Party or any right of
set-off or cross-claim. Any indebtedness owing by the Secured Party to the
Debtor may be set-off and applied by the Secured Party against any Indebtedness
before or after maturity, and without any demand upon or notice to the Debtor or
any other persons.

5.10       Waivers.

  (a)

No variation, amendment (except for any schedules which may be added hereto
pursuant to the provisions of this Security Agreement) or waiver of any
provision of this Security Agreement shall be effective unless made by written
agreement executed by the parties to this Security Agreement.

        (b)

No delay or omission by the Secured Party in exercising any right or remedy
hereunder or with respect to any Indebtedness shall operate as a waiver of that
right or remedy and no single or partial exercise of any right or remedy shall
preclude any other exercise of cumulative rights and remedies.

        (c)

The Secured Party may remedy any default or perform any duty of the Debtor
hereunder or with respect to any Indebtedness in any reasonable manner without
waiving the default remedied and without waiving any other prior or subsequent
default by the Debtor.


--------------------------------------------------------------------------------

- 6 -

6.           Subordination

No action by the Secured Party shall constitute a subordination of its Security
Interest to any other interest in the Collateral unless such subordination is
effected by an agreement in writing, titled “Subordination Agreement”, signed by
the Secured Party.

7.           Successor Interests

This Security Agreement shall enure to the benefit of and be binding on the
parties hereto and their respective heirs, executors, administrators, successors
and assigns. The Debtor shall not assign this Security Agreement without the
Secured Party’s prior written consent.

8.           Attachment

The Debtor acknowledges and confirms that the Security Interest hereby created
attaches upon the execution of this Security Agreement, that value has been
given, and that the Debtor has rights in the Collateral. The parties do not
intend to postpone attachment of any Security Interest created by this Security
Agreement.

9.           Amalgamation

In the event that the Debtor amalgamates with another company, the term “Debtor”
shall apply to each of the amalgamating companies and the amalgamated company,
such that the Security Interest created in this Security Agreement shall extend
to Collateral, as defined in this Security Agreement, owned by each of the
amalgamating companies and the amalgamated company at the time of amalgamation
and to any Collateral subsequently acquired by the amalgamated company. The
Security Interest shall secure the Indebtedness, as described in this Security
Agreement, of each of the amalgamating companies and the amalgamated company at
the time of amalgamation to the Secured Party. The Security Interest shall
attach to the Collateral of the amalgamating companies and the amalgamated
company at the time of amalgamation and shall attach to any after-acquired
Collateral immediately upon the amalgamated company acquiring rights in such
Collateral.

10.         Copy of Financing Statement

The Debtor hereby expressly waives the right to receive a copy of any Financing
Statement or Financing Change Statement, or a copy of the statement confirming
the filing or registration of any Financing Statement or Financing Change
Statement that may be filed or registered by the Secured Party under the PPSA,
and amendments thereto, in connection with any Security Interest created under
this Security Agreement or under any future agreement with the Secured Party.

11.         Deficiency

If the amounts realized from the disposition of the Collateral are not
sufficient to pay the Indebtedness in full, the Debtor will immediately pay to
the Secured Party the amount of such deficiency.

12.         Notice

Notice may be given to either party by sending it through the post by prepaid
mail or delivered to the party for whom it is intended, at the principal address
of such party provided herein or at such other address as may be given in
writing by such party to the other, and any notice if posted shall be deemed to
have been given when there is no interruption of postal services, at the
expiration of three business days after posting and if delivered, on delivery.

--------------------------------------------------------------------------------

- 7 -

13.         Appointment of Attorney

The Debtor hereby irrevocably appoints the Secured Party and any of its managers
or acting managers or the receiver, as the case may be, with full power of
substitution for the Secured Party, at its option, wherever and whenever it may
deem necessary or expedient to be the true and lawful attorney of the Debtor for
and in the name of the Debtor to sign, endorse or execute under seal or
otherwise any deeds, documents, transfers, cheques, instruments, demands,
assignments, assurances or consents that the Debtor is obliged to sign, endorse
or execute and generally to use the name of the Debtor and to do all things as
may be necessary or incidental to the exercise of all or any of the powers
conferred on the Secured Party or the receiver, as the case may be, pursuant to
this Security Agreement and to file such Financing Statements and other
documents and do such acts, matters and things (including completing and adding
Schedules hereto identifying Collateral or any permitted encumbrances affecting
Collateral or identifying the locations at which the Debtor's business is
carried on and Collateral and records relating thereto are situate) as the
Secured Party may deem appropriate to perfect and continue the Security
Interest, to protect and preserve Collateral and to realize upon the Security
Interest.

14.         Assignment

The Secured Party may, without further notice to the Debtor, at any time assign,
transfer or grant a security interest in this Security Agreement and the
security interests granted hereby. The Debtor expressly agrees that the
assignee, transferee or secured party, as the case may be, shall have all of the
Secured Party's rights and remedies under this Security Agreement and the Debtor
will not assert any defence, counterclaim, right of set-off or otherwise assert
any claim which it now has or hereafter acquires against the Secured Party in
any action commenced by such assignee, transferee or secured party, as the case
may be, and will pay the Indebtedness to the assignee, transferee or secured
party, as the case may be, as the Indebtedness become due.

15.         Satisfaction and Discharge

Any partial payment or satisfaction of the Indebtedness, or any ceasing by the
Debtor to be indebted to the Secured Party, shall be deemed not to be a
redemption or discharge of this Security Agreement. The Debtor shall be entitled
to a release and discharge of this Security Agreement upon full payment and
satisfaction of all Indebtedness and upon written request by the Debtor and
payment to the Secured Party of all reasonable discharge fees, costs, charges,
expenses and legal fees and disbursements (as between solicitor and own client)
incurred by the Secured Party in connection with the Indebtedness and such
release and discharge.

16.         Further Assurances

The Debtor shall from time to time execute and deliver all such further
mortgages, charges, pledges, assignments, transfers, security interests and
other agreements, instruments and documents and do all such further acts and
things as the Secured Party may from time to time reasonably require to perfect
and maintain the perfection of the Security Interest and to otherwise protect
its interests in the Collateral and hereby irrevocably constitutes and appoints
any officer for the time being of the Secured Party and any receiver, the true
and lawful attorney of the Debtor at any time that a default shall have occurred
and be continuing, with full power of substitution to execute and deliver all
such agreements, instruments and documents and to do all such further acts and
things with the right to use the name of the Debtor whenever and wherever it may
be deemed necessary or expedient.

--------------------------------------------------------------------------------

- 8 -

17.         Applicable Law

This Security Agreement and Related Documents shall be governed by the laws of
the Province of British Columbia.

18.         Termination of this Agreement

This Security Agreement shall remain in full force and effect until the
Indebtedness has been paid. 19. Acknowledgments of Debtor The Debtor hereby
acknowledges receipt of a copy of this Security Agreement.

20.         Time of the Essence

Time is of the essence of the Debtor’s obligations under this Security
Agreement.

IN WITNESS WHEREOF the Debtor has executed this Security Agreement this 8th day
of May, 2012.

0935493 B.C. LTD.

    /s/ Daryl J. Ehrmantraut   Per:     Name: Daryl J. Ehrmantraut   Title:
Director     (I have authority to bind the Corporation)


--------------------------------------------------------------------------------

- 9 -

Schedule “A” - Collateral

Manufacturer Model Serial Number Location Year Kurt J. Lesker PVD 75 Deposition
Tool PRD060525 4D Labs, SFU, Burnaby, BC 2011 Kurt J. Lesker PVD 75 Deposition
Tool PRD064578 4D Labs, SFU, Burnaby, BC 2011 Kurt J. Lesker PVD 75 Deposition
Tool PRD072561 4D Labs, SFU, Burnaby, BC 2011


--------------------------------------------------------------------------------